MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                      Feb 04 2015, 9:29 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Laura M. Taylor                                          Gregory F. Zoeller
      Indianapolis, Indiana                                    Attorney General of Indiana

                                                               Brian Reitz
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Jerome Sumlin,                                           February 4, 2015

      Appellant-Defendant,                                     Court of Appeals Cause No.
                                                               49A02-1406-CR-434
              v.                                               Appeal from the Marion Superior
                                                               Court
                                                               Honorable Steven Eichholtz, Judge
      State of Indiana,                                        David Seiter, Commissioner
      Appellee-Plaintiff                                       Cause No. 49G20-1303-FA017399




      Friedlander, Judge.

[1]   Following a bench trial, Jerome Sumlin was convicted of Conspiracy to

      Commit Dealing in a Narcotic Drug, a class B felony; Dealing in a Narcotic

      Drug, a class B felony; and Possession of a Firearm by a Serious Violent Felon,

      Court of Appeals of Indiana | Memorandum Decision 49A02-1406-CR-434 | February 4, 2015   Page 1 of 9
      a class B felony. Sumlin was sentenced to an aggregate term of twenty-five

      years, with seventeen years executed, four years in Community Corrections,

      and four years suspended with one day of probation. Sumlin presents two

      issues for our review:

          1. Is the evidence sufficient to sustain his conviction for dealing in a
             narcotic drug?
          2. Did the trial court abuse its discretion when it ordered the sentence for
             possession of a firearm conviction to be served consecutively with the
             narcotic-related sentences?

[2]   We affirm.

[3]   In November 2012, Officer Stephen Spears of the Indianapolis Metropolitan

      Police Department (IMPD) began an investigation into a narcotics ring that

      was believed to be operating out of Room 315 of the Always Inn on the east

      side of Indianapolis. During Officer Spears’s initial investigation, he developed

      a suspect list that included Sumlin, Danny Wilcox, and Kristie Harris. Officer

      Spears also obtained Sumlin’s home address and vehicle information. Officer

      Spears then conducted surveillance of both locations for the next several

      months. Officer Spears ultimately decided to conduct a controlled buy from

      Sumlin, so he secured the services of Alan Halk, a confidential informant who

      had known Sumlin for about a year.

[4]   On February 28, 2013, Officer Spears, along with Halk and Ernie Witten, an

      undercover IMPD detective, set up a controlled buy from Sumlin at the Always

      Inn location. Detective Witten was in the car with Halk as the two drove to


      Court of Appeals of Indiana | Memorandum Decision 49A02-1406-CR-434 | February 4, 2015   Page 2 of 9
      the Always Inn. During the controlled buy, Halk was to attempt to purchase

      two grams of heroin for $270, which money was provided to him by Officer

      Spears. Upon arrival at the Always Inn, Halk got out of his car and got into

      Sumlin’s car, which was parked outside of Room 315. Halk was in Sumlin’s

      vehicle for approximately six minutes. Halk then rejoined Detective Witten,

      who had remained in Halk’s car, and drove to a prearranged location to meet

      up with Officer Spears. Sumlin, accompanied by Wilcox, left the Always Inn in

      Sumlin’s vehicle at approximately the same time, but they headed in the

      opposite direction of Halk.


[5]   During his debriefing with Officer Spears, Halk explained that Sumlin did not

      have enough heroin to fulfill his purchase request. Halk paid for and received

      what heroin Sumlin had, and Sumlin agreed to meet Halk an hour and a half

      later at a prearranged location on Udell Street, also in Indianapolis, to give him

      more heroin. Officer Spears followed the same controlled-buy procedures for

      the second meeting, during which Halk received two additional baggies

      containing heroin. Sumlin handed the bags of heroin to Wilcox and Wilcox

      handed the bags to Halk. Halk then gave Wilcox $120, and Wilcox in turn

      gave the money to Sumlin because “[i]t was his.” Transcript at 108.

[6]   After the first controlled buy, Officer Spears maintained his surveillance of the

      Always Inn. Officer Spears observed Sumlin come and go from Room 315 on

      nearly a daily basis. On several occasions, Officer Spears followed Sumlin,

      which led him to many locations, including Sumlin’s home.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1406-CR-434 | February 4, 2015   Page 3 of 9
[7]   On March 13, 2013, at approximately 8 p.m., Officer Spears arranged to

      conduct a second controlled buy and again used Halk’s services as a

      confidential informant. Initially, an attempt was made to buy heroin from

      Sumlin at the Always Inn, but Sumlin was not present in Room 315 when Halk

      arrived. Halk returned to a predetermined location and met up with Officer

      Spears. Shortly after midnight, on March 14, 2013, Halk reestablished contact

      with Sumlin and arrangements were made by Officer Spears to complete the

      controlled buy at that time.

[8]   Halk arrived back at Room 315. Officer Spears maintained visual contact of

      Halk until he entered Room 315. Halk was inside the room for approximately

      three to four minutes. Harris testified that she was present in the room that

      night and observed Halk give money to Sumlin, who, in exchange, gave Halk

      between a half gram and a gram of heroin. After he exited Room 315, Halk

      met up with Officer Spears and immediately turned over the heroin he had just

      purchased from Sumlin. Officer Spears maintained visual contact of Halk after

      he left Room 315 until they met at the prearranged location.

[9]   Officer Spears took the information he had received from his ongoing

      surveillance and the different controlled buys and applied for search warrants

      for both Room 315 at the Always Inn and Sumlin’s home. The search warrants

      were executed simultaneously around 11 a.m. on March 14, 2013. Officers

      recovered a bag of heroin, a digital scale, storage sandwich bags, nine syringes,

      a bag containing a cutting agent, a small vial, and a spoon containing residue

      from Room 315. The scale, syringes, and spoon tested positive for heroin.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1406-CR-434 | February 4, 2015   Page 4 of 9
       Officers recovered two digital scales, one vial, and a loaded two-shot .38 caliber

       Derringer pistol from Sumlin’s home. The two scales also tested positive for

       heroin.


[10]   On March 20, 2013, the State charged Sumlin with eighteen counts. A bench

       trial held on May 15, 2014, resulted in convictions for class B felony conspiracy

       to commit dealing in a narcotic drug (Count X), class B felony dealing in a

       narcotic drug (Count XIV), and class B felony possession of a firearm by a

       serious violent felon (Count XX). On May 27, 2014, the trial court sentenced

       Sumlin to fifteen years executed on Count X, fifteen years executed on Count

       XIV to be served concurrently with the sentence on Count X, and ten years on

       Count XX to be served consecutively to the sentences on Counts X and XIV.

       The ten-year sentence on Count XX was to be served with two years in the

       Department of Correction, four years in Community Corrections, and four

       years suspended. Sumlin now appeals.

                                                              1.

[11]   Sumlin argues that the State failed to prove beyond a reasonable doubt that he

       committed dealing in a narcotic drug. In reviewing a challenge to the

       sufficiency of the evidence, we neither reweigh the evidence nor judge the

       credibility of witnesses. Atteberry v. State, 911 N.E.2d 601 (Ind. Ct. App.

       2009). Instead, we consider only the evidence supporting the conviction and

       the reasonable inferences to be drawn therefrom. Id. If there is substantial

       evidence of probative value from which a reasonable trier of fact could have


       Court of Appeals of Indiana | Memorandum Decision 49A02-1406-CR-434 | February 4, 2015   Page 5 of 9
       drawn the conclusion that the defendant was guilty of the crime charged

       beyond a reasonable doubt, then the judgment will not be disturbed.

       Baumgartner v. State, 891 N.E.2d 1131 (Ind. Ct. App. 2008).


[12]   In order to convict Sumlin of dealing in a narcotic drug as a class B felony, the

       State was required to prove that Sumlin knowingly possessed heroin with intent

       to deliver it to another person. See I.C. § 35-48-4-1. As alleged in Count XIV,

       the charge and subsequent conviction for dealing in a narcotic drug stemmed

       from the controlled buy that took place on or about March 14, 2013. Sumlin

       maintains that Wilcox’s testimony failed to connect Sumlin to the controlled

       buy that occurred on that date and that the record otherwise “lacks evidence”

       that proves Sumlin delivered the heroin to Halk on March 14. Appellant’s Brief

       at 4.

[13]   Sumlin completely overlooks Harris’s testimony that on the night of March 13,

       Halk came to Room 315 at the Always Inn and “[h]e gave [Sumlin] the money

       and [Sumlin] gave him the drugs.” Transcript at 123. Harris confirmed that the

       “drugs” she was referring to were heroin and further testified that she thought

       Sumlin gave Halk between a half gram and a gram of heroin during that

       encounter. Further, Officer Spears testified that, using Halk as a confidential

       informant, he conducted a controlled buy during the night of March 13-14.

       Officer Spears maintained visual contact with Halk as he approached Room

       315 at the Always Inn. Halk exited Room 315 three to four minutes later and

       met up with Officer Spears at a prearranged location where he gave Officer

       Spears the heroin he had just purchased. From this evidence, a reasonable trier

       Court of Appeals of Indiana | Memorandum Decision 49A02-1406-CR-434 | February 4, 2015   Page 6 of 9
       of fact could have concluded beyond a reasonable doubt that Sumlin possessed

       heroin with intent to deliver, and in fact did deliver, to another person. The

       evidence is sufficient to sustain Sumlin’s conviction for dealing in a narcotic

       drug as a class B felony.

                                                         2.

[14]   Sumlin argues that the trial court abused its discretion in ordering the ten-year

       sentence for possession of a firearm by a serious violent felon to be served

       consecutively to the sentences imposed on the narcotic-related offenses.

       Specifically, Sumlin argues that “[n]one of Sumlin’s crimes involved violence or

       were witnessed by children.” Appellant’s Brief at 5.

[15]   The decision to impose consecutive or concurrent sentences is within the trial

       court’s discretion and is reviewed only for an abuse of discretion. Lavoie v.

       State, 903 N.E.2d 135 (Ind. Ct. App. 2009). Further, when a trial court

       imposes consecutive sentences where not required to do so by statute, we will

       examine the record to insure that the court explained its reasons for selecting

       the sentence it imposed. See Harris v. State, 716 N.E.2d 406 (Ind. 1999).

[16]   First, with regard to his suggestion that the trial court abused its discretion

       because it imposed consecutive sentences for crimes that involve violence, we

       find such to be without merit. To be sure, Sumlin’s sentence does not violate

       Ind. Code Ann. § 35-50-1-2(c) (West, Westlaw current with all 2014 Public

       Laws of the 2014 Second Regular Session and Second Regular Technical

       Session of the 118th General Assembly), which provides that “except for crimes

       Court of Appeals of Indiana | Memorandum Decision 49A02-1406-CR-434 | February 4, 2015   Page 7 of 9
       of violence” the imposition of consecutive sentences “for felony convictions

       arising out of an episode of criminal conduct shall not exceed the advisory

       sentence for a felony which is one (1) class of felony higher than the most

       serious of the felonies for which the person has been convicted.” Sumlin was

       convicted of three class B felonies. The advisory sentence for a class A felony

       was thirty years. See Ind. Code Ann. § 35-50-2-4(a) (West, Westlaw current

       with all 2014 Public Laws of the 2014 Second Regular Session and Second

       Regular Technical Session of the 118th General Assembly). Sumlin’s

       aggregate sentence is only twenty-five years and thus within the statutory range.


[17]   Sumlin also seems to suggest that the fact that no children witnessed the crimes

       goes against imposition of consecutive sentences. Sumlin provides no further

       explanation in this regard. Suffice it to say that the fact that children may not

       have actually witnessed the drug transaction between Sumlin and the

       confidential informant does not take away from the fact that Sumlin’s heroin

       sales harmed the community and potentially exposed children to the perils and

       dangers of drug trafficking. See Manigault v. State, 881 N.E.2d 679, 690 (Ind.

       Ct. App. 2008) (noting that enhanced penalties for controlled substance

       violations within 1,000 feet of schools are “rationally related to the legitimate

       governmental interest of protecting children from the perils and dangers

       associated with drug trafficking”).


[18]   Aside from Sumlin’s arguments, we note the trial court explained that it was

       ordering the sentence for possession of a firearm by a serious violent felon to be

       served consecutively to the other sentences because the court found the offenses

       Court of Appeals of Indiana | Memorandum Decision 49A02-1406-CR-434 | February 4, 2015   Page 8 of 9
       to be “separate acts.” Transcript at 205. We cannot say the trial court’s

       consideration in this regard was improper. We therefore conclude that the trial

       court did not abuse its discretion in imposing consecutive sentences.


[19]   Judgment affirmed.


       Kirsch, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1406-CR-434 | February 4, 2015   Page 9 of 9